 


110 HR 3125 IH: Opt Out of Iraq War Act of 2007
U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3125 
IN THE HOUSE OF REPRESENTATIVES 
 
July 23, 2007 
Ms. Velázquez introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow individuals to designate that their income, estate, or gift tax payments be spent other than for purposes of supporting the war in Iraq and to provide that amounts so designated shall be used to provide funding for Head Start, to reduce the national debt, and to provide college funding for children of Iraq war veterans. 
 
 
1.Short titleThis Act may be cited as the Opt Out of Iraq War Act of 2007. 
2.Tax payments to future fund 
(a)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to information and returns) is amended by adding at the end the following new part: 
 
IXOpt out of iraq war 
 
Sec. 6097. Opt out of Iraq war.  
6097. Opt out of iraq war 
(a)Designation of tax payments to future fundEvery individual may designate that the following amounts be paid into the Future Fund established by section 9511. 
(1)Income taxSuch individual’s income tax payment for a taxable year. 
(2)Gift taxSuch individual’s payment of the tax imposed by section 2501. 
(3)Estate taxThe payment of the tax imposed by section 2001 on the estate of such individual. 
(b)Limitation 
(1)In generalThe amount of any payment which may be designated under this section shall not exceed the Iraq war funding percentage of such payment. 
(2)Iraq war funding percentage 
(A)In generalFor purposes of this subsection, the Iraq war funding percentage, with respect to any payment made during a fiscal year, is the percentage (determined by the Comptroller of the United States) of the Federal budget which was spent during the preceding fiscal year on the war in Iraq. 
(B)Certain spending not taken into accountFor purposes of subparagraph (A), the amount determined to be spent on the war in Iraq during the preceding year shall be reduced by the amount which the Comptroller of the United States estimates will be spent during the fiscal year for which the percentage is being determined— 
(i)to provide Iraq with humanitarian and other non-military assistance, and 
(ii)to provide for the withdrawal of United States infrastructure and personnel from Iraq. 
(C)Exclusion of certain trust funds from budgetFor purposes of this paragraph, none of the trust funds established under the Social Security Act or this title shall be treated as included in the Federal budget. 
(c)Special rules relating to income tax paymentsFor purposes of this section— 
(1)Income tax paymentThe term income tax payment means the amount of tax imposed by chapter 1 and paid by or withheld for any taxable year to the extent not in excess of the taxpayer's income tax liability. 
(2)Income tax liabilityThe term income tax liability means the amount of the tax imposed by chapter 1 on a taxpayer for any taxable year (as shown on such taxpayer's tax return) reduced by the sum of— 
(A)the credits (as shown in such return) allowable under part IV of subchapter A of chapter 1 (other than subpart C thereof), and 
(B)the amount designated under section 6096. 
(3)Joint returnsA designation may be made on a joint return only if both spouses make the designation. 
(d)Designation of estate tax paymentsThe designation under subsection (a)(3) may be made by the executor of the estate under written authority of the decedent. 
(e)Manner and time of designationsA designation under subsection (a) may be made— 
(1)at the time of filing the return of the tax to which the designation relates, or 
(2)at any other time (after the time of filing such return) specified in regulations prescribed by the Secretary. Such designation shall be made in such manner as the Secretary prescribes by regulations except that, if such designation is made at the time described in paragraph (1), such designation shall be made on the page bearing the filer’s signature.
(f)Explanation of future fund purposesEach publication of general instructions accompanying an income, estate, or gift tax return shall include— 
(1)an explanation of the purpose of the Future Fund, and 
(2)an explanation of the process for making the designations under this section. 
(g)TerminationThis section shall not apply to payments made during any period that fewer than 25,000 members of the Armed Forces of the United States are serving in Iraq. . 
(b)Clerical amendmentThe table of parts for such subchapter A is amended by adding at the end the following new item: 
 
Part IX. Opt Out of Iraq War..  
3.Future fund 
(a)Creation of trust fundSubchapter A of chapter 98 of the Internal Revenue Code of 1986 (relating to trust fund code) is amended by adding at the end the following new section: 
 
9511.Future fund 
(a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Future Fund, consisting of such amounts as may be appropriated or credited into such Fund as provided in this section and section 9602(b). 
(b)Transfers to future fund of amounts equivalent to certain taxesThere are hereby appropriated to the Future Fund amounts equivalent to the sum of the amounts designated under section 6097 for payment into the Fund. 
(c)Expenditures from future fundAmounts in the Future Fund shall be available as follows: 
(1)Head startOne-third of such amounts shall be available, as provided in appropriation Acts, to carry out the Head Start Act (42 U.S.C. 9831). 
(2)Reduction of national debtOne-third of such amounts shall be available for reducing the national debt in accordance with subsection (d). 
(3)Children of iraq war veterans college fundOne-third of such amounts shall be transferred to the Children of Iraq War Veterans College Fund in accordance with subsection (e). 
(d)Reduction of national debtThe Secretary of the Treasury shall, from time to time, transfer to the special account established by section 3113(d) of title 31, United States Code, the amounts described in subsection (c)(2). 
(e)Children of iraq war veterans college fund 
(1)Creation of college fundThere is established in the Future Fund a separate account to be known as the Children of Iraq War Veterans College Fund, consisting of amounts transferred or credited to the Children of Iraq War Veterans College Fund as provided in this section and section 9602(b). 
(2)Expenditures from college fundAmounts in the Children of Iraq War Veterans College Fund shall be available, as provided in appropriation Acts, to pay the qualified tuition and related expenses (as defined in section 117(b)(2)) of any individual if either parent of such individual served as a member of the Armed Forces of the United States in Iraq during any portion of the period that Iraq is designated as a combat zone for purposes of section 112 and— 
(A)such portion is at least 180 days, 
(B)such parent died as a result of wounds, disease, or injury incurred while so serving, or 
(C)as a result of wounds, disease, or injury incurred while so serving, such parent was hospitalized and unable to return to duty in such zone. . 
(b)Clerical amendmentThe table of sections for such subchapter A is amended by adding at the end the following new item: 
 
Sec. 9511. Future Fund..  
 
